185 F.2d 405
LOS ANGELES BUILDING & CONSTRUCTION TRADES COUNCIL, and its Agent Lloyd A. Mashburn; Millwright and Machinery Erectors, Local 1607, of the United Brotherhood of Carpenters and Joiners of America, A.F.L., and Its Agent Herman Barbaglia, Appellants,v.Howard F. LEBARON, Regional Director of the Twenty-first Region of the National Labor Relations Board, for and on behalf of the National Labor Relations Board, Appellee.
No. 12378.
United States Court of Appeals Ninth Circuit.
December 8, 1950.
Rehearing Denied January 5, 1951.

Appeal from the United States District Court, Southern District of California, Central Division, Leon R. Yankwich, Judge.
Affirming, 84 F. Supp. 629.
Arthur Garrett and James M. Nicoson, Los Angeles, Cal., for appellant.
David P. Findling, Asso. Gen. Counsel, Winthrop A. Johns, Asst. Gen. Counsel, Dominick L. Manoli, James F. Foley, Washington, D. C., for appellee.
Before STEPHENS, HEALY, BONE, ORR, and POPE, Circuit Judges.
IN BANK*
The matter was heard in bank upon the recommendation of a division of the court to which the case was first argued.
PER CURIAM.


1
The decree is affirmed upon the authority of Printing Specialties and Paper Convert. U. v. Le Baron, 9 Cir., 171 F.2d 331; Building & Construction Trades Council v. Le Baron, 9 Cir., 181 F.2d 449; Hughes v. Superior Court, 339 U.S. 460, 70 S. Ct. 718; International Broth. of Teamsters Union etc. v. Hanke, 339 U.S. 470, 70 S. Ct. 773; and Building Service Emp. Intern. Union Local 262 v. Gazzam, 339 U.S. 532, 70 S. Ct. 784.



Notes:


*
 Judges DENMAN and MATHEWS took no part in the hearing or consideration of this case